DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication from applicant received on November 18, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmatov et al. (Hereinafter Dalmatov, US Publication No. 2019/0129614).

Regarding claim 1, Dalmatov teaches:
A storage management method, comprising: 
determining a plurality of source disk slices from a storage array that provides redundant storage (See [0015] “A corresponding logical unit (LUN) is generated for each one of the RAID extent groups. Each LUN is made up of multiple slices. Host data directed to each slice is stored in drive extents indicated by RAID extent entries in a rotation group to which the slice is mapped according to a mapping between the slices in the LUN and the rotation groups in the RAID extent group corresponding to the LUN.” The current disk group corresponds to rotation group that stores the slice(s).), a current disk group where each of the plurality of source disk slices is located being different from a target disk group where the source disk slice is specified to be located (See Abstract “A rebalancing operation modifies the mapping between slices in a LUN and the rotation groups in the corresponding RAID extent group such that at least one slice is remapped from a heavily loaded rotation group to a lightly loaded rotation group.” The current disk group corresponds to the rotation group that stores the slices (i.e. heavily loaded rotation group) and the target disk group corresponds to the rotation group that is specified to store the remapped slices (i.e. lightly loaded rotation group.).); 
determining a plurality of destination disk slices from the target disk group based on the plurality of source disk slices, the plurality of destination disk slices being used to replace the plurality of source disk slices; and 
causing data to be moved to the plurality of destination disk slices from the plurality of source disk slices (See Abstract “A rebalancing operation modifies the mapping between slices in a LUN and the rotation groups in the corresponding RAID extent group such that at least one slice is remapped from a heavily loaded rotation group to a lightly loaded rotation group.” The destination disk slices corresponds to the slices/locations in the lightly loaded rotation group that will store the remapped slices from the heavily loaded rotation group.).

Regarding claim 2, Dalmatov teaches:
The method according to claim 1, wherein determining the plurality of source disk slices comprises: 
determining the storage array from a storage layer formed by a plurality of storage arrays; and 
determining the plurality of source disk slices from the storage array (See Figure 1, which depicts Slices 162-174 in Storage Object Logic 160.).

Regarding claim 3, Dalmatov teaches:
The method according to claim 2, wherein determining the plurality of source disk slices from the storage array comprises: 
determining a first current disk group where a first disk slice in the storage array is located (See Abstract “A rebalancing operation modifies the mapping between slices in a LUN and the rotation groups in the corresponding RAID extent group such that at least one slice is remapped from a heavily loaded rotation group to a lightly loaded rotation group.” The first current disk group corresponds to the rotation group that stores the first disk slice (i.e. heavily loaded rotation group).); 
determining, based on attribution information of the first disk slice, a first target disk group where the first disk slice is specified to be located (See [0023] “In some embodiments the slice of the LUN that is mapped to the heavily loaded rotation group, and that is remapped to the lightly loaded rotation group, may be a slice of the LUN that is mapped to the heavily loaded rotation group and that also has a higher average number of I/O operations received per second than any other slice of the LUN that is mapped to the heavily loaded rotation group.” ; and 
determining, if it is determined that the first current disk group is different from the first target disk group, the first disk slice as one of the plurality of source disk slices (See Abstract “A rebalancing operation modifies the mapping between slices in a LUN and the rotation groups in the corresponding RAID extent group such that at least one slice is remapped from a heavily loaded rotation group to a lightly loaded rotation group.” In the prior art, the heavily loaded rotation group (i.e. first current disk group) is different from the lightly loaded rotation group (i.e. first target disk group), and the first disk slice in the heavily loaded rotation group is determined to be remapped to the lightly loaded rotation group).

Regarding claim 4, Dalmatov teaches:
The method according to claim 1, wherein determining the plurality of destination disk slices comprises: 
generating, based on positions of the plurality of source disk slices in the storage array, a bitmap indicating the positions; and 
determining a plurality of disk slices in the target disk group as the plurality of destination disk slices based on the bitmap (See Abstract “At least one LUN with an address space made up of slices is generated for each RAID extent group. Host data directed to each slice is stored in drive extents indicated by the RAID extent entries in the rotation group to which the slice is mapped. A rebalancing operation modifies the mapping between slices in a LUN and the rotation groups in the corresponding RAID extent group such that at least one slice is remapped from a heavily loaded rotation group to a lightly loaded rotation group.” The mappings/address of the slices corresponds to the claimed bitmap indicating positions of the slices. Such mappings are used when remapping the slices from a heavily loaded rotation group to a lightly loaded rotation group in the prior art. See rejection of claim 1.).

Regarding claim 5, Dalmatov teaches:
The method according to claim 1, wherein causing the data to be moved to the plurality of destination disk slices from the plurality of source disk slices comprises: 
marking the data of the storage array as data to be moved; and 
sending a notification to a mapper for performing the movement of a storage array that there is a storage array to be moved to cause the mapper to move the data to be moved from the plurality of source disk slices in the storage array to the plurality of destination disk slices (See [0072] “In some embodiments the slice of the LUN that is mapped to the heavily loaded rotation group, and that is remapped by Storage Object Logic 160 and/or RAID Logic 142 to the lightly loaded rotation group, may be a slice of the LUN that is mapped to the heavily loaded rotation group and that also has a higher average number of I/O operations received per second than any other slice of the LUN that is mapped to the heavily loaded rotation group.” See [0073] “In some embodiments, the rebalancing operation performed by Storage Object Logic 160 and/or RAID Logic 142 may further include modifying the mapping between the slices in the LUN and the rotation groups in the corresponding RAID extent group such that at least one slice that is mapped to the lightly loaded rotation group is remapped to the heavily loaded rotation group.” The Storage Object Logic 160 and/or RAID Logic 142 performs the claimed limitations, which involves remapping/rebalancing the disk slices (i.e. data to be moved) to the rotation group.).

Regarding claim 7, Dalmatov teaches:
An electronic device, comprising: 
at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the device to perform actions, (See the system depicted in Figure 1.) the actions comprising: 
determining a plurality of source disk slices from a storage array that provides redundant storage, a current disk group where each of the plurality of source disk slices is located being different from a target disk group where the source disk slice is specified to be located; 
25determining a plurality of destination disk slices from the target disk group based on the plurality of source disk slices, the plurality of destination disk slices being used to replace the plurality of source disk slices; and 
causing data to be moved to the plurality of destination disk slices from the plurality of source disk slices (See rejection of claim 1.).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Cherian et al. (Hereinafter Cherian, US Publication No. 2012/0110593).

Regarding claim 6, Cherian teaches:
	The method according to claim 1, further comprising: causing, in response to receiving a write request for a source disk slice in the plurality of source disk slices while data in the source disk slice is being moved, data targeted by the write request to be written to both the source disk slice and a destination disk slice in the plurality of disk slices (See [0004] “During migration, a portion of the data being migrated may be the target of an input-output (I/O) operation (e.g., a read request or write request from host 102). Accordingly, under the approach of FIG. 1, data associated with write requests may be written to both source storage resource 110a and destination storage resource 110b,”).

It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the load balancing method of Dalmatov with the data migration method described in Figure 1 of Cherian to ensure data 

	Claims 7-13 are rejected for the same reasons as claims 1-6 respectively. 

Response to Arguments
Applicant's arguments filed November 18, 2021 in regards to the exception of 35 USC 102(b)(2)(C) as applied to the 35 USC 102(a)(2) rejections have been fully considered and are persuasive, therefore the previous 35 USC 102(a)(2) rejections have been withdrawn. However, the claims are now rejected under 35 USC 102(a)(1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139